TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-08-00507-CR


James Michael O'Donnell, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT

NO. 13018, HONORABLE CHARLOTTE HINDS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

On September 16, 2007, Steven Weigl's residence was burglarized and a large
amount of property was stolen, including a credit card.  Later that day, appellant attempted to use
the stolen credit card at a local store.  Based on this evidence, a jury found appellant James Michael
O'Donnell guilty of burglary of a habitation and assessed his punishment, enhanced by multiple
previous felony convictions, at thirty-five years' imprisonment.  See Tex. Penal Code Ann. § 30.02
(West 2003).
Appellant's court-appointed attorney has filed a motion to withdraw supported by a
brief concluding that the appeal is frivolous and without merit.  The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S.
75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 
(Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of counsel's brief and
was advised of his right to examine the appellate record and to file a pro se brief.  No pro se brief
has been filed.
We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal.  Counsel's
motion to withdraw is granted.
The judgment of conviction is affirmed.


				___________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Puryear and Pemberton
Affirmed
Filed:   December 31, 2008
Do Not Publish